DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, 15, there was no selection made prior to the step in response to the selection.
In claims 1, 8, 15, the claims recite “each of the driving categories is selectable” but was not definite whether it was selected.
Claims 2-7, 9-14, 16-21 are also rejected for incorporating the deficiencies of their base claims.


Allowable Subject Matter
Claims 1, 8, 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As the prior arts of record fail to disclose a data processing system, non-transitory machine-readable medium and a computer-implemented method performed on a computing system of an autonomous driving vehicle (ADV), the method comprising: presenting one or more driving categories on a user interface of the ADV, wherein each of the driving categories is selectable for collecting driving data of the driving category; in response to a selection of one of the driving categories received via the user interface: presenting, via the user interface, an indication of the driving category in which the ADV is being driven, collecting driving data associated with the driving category, the driving data including control commands issued and states of the ADV in response to the control commands captured at different points in time, and displaying and updating a progress indicator on the user interface that indicates progress on an amount of data collected for the driving category, while the driving data is being collected; and storing the collected driving data for the one or more driving categories in a persistent storage device of the computing system, wherein the collected driving data is transmitted to a server to train a driving model for the ADV for subsequent autonomous driving.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art discloses Fields et al U.S. 9,805,601 alerts vehicle to vehicle traffic alert that may include including that an abnormal traffic condition exist.
Coelho et al. (U.S Pub No. 20180253063) disclose systems and methods for characterizing and managing driving behavior in the context of a network of moving things, including for use in autonomous vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/ Primary Examiner, Art Unit 3661